IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs December 4, 2007

             STATE OF TENNESSEE v. BRETRAN R. THOMPSON

              Interlocutory Appeal from the Criminal Court for Shelby County
                  Nos. 04-05231 & 04-05232 James C. Beasley, Jr., Judge




                  No. W2007-00976-CCA-R9-CD - Filed February 13, 2008




The Defendant, Bretran R. Thompson, was disbarred in 1996. In 2004, the Defendant was indicted
in two, two-count indictments each for impersonation of a licensed professional and theft, with a
different victim in each indictment. In 2005, the Board of Professional Responsibility filed a
petition for contempt against the Defendant alleging he violated his disbarment order from 1996.
The Defendant pled guilty to contempt and was sentenced to fifty days in jail. He then moved to
dismiss the two indictments in Shelby County Criminal Court. After argument, the trial court
dismissed the two charges of impersonation of a licensed professional on double jeopardy grounds
but refused to dismiss the two theft charges. The State sought interlocutory appeal under Rule 9
contesting the dismissal of the impersonation of a licensed professional charges, which was joined
by the Defendant contesting the non-dismissal of the theft charges. After a thorough review of the
facts and applicable law, we affirm in part and reverse in part the judgments of the trial court. We
affirm the trial court’s judgment denying dismissal of the theft charges, but reverse the judgment of
the trial court dismissing the charges of impersonation of a licensed professional. The case is
remanded for further proceedings on both sets of charges.

  Tenn. R. App. P. 9 Interlocutory Appeal; Judgments of the Criminal Court Affirmed in
                          Part, Reversed in Part, and Remanded

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J.,
and DAVID G. HAYES , J., joined.

Samuel J. Muldavin, Memphis, Tennessee, for the Appellant, Bretran R. Thompson.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General; David
H. Findley, Assistant Attorney General; William L. Gibbons, District Attorney General; Michelle
Parks, Assistant District Attorney General, for the Appellee, State of Tennessee.
                                            OPINION

                                              I. Facts

        On January 4, 1996, the Tennessee Supreme Court disbarred the Defendant. The disbarment
order, styled In Re: Bretran R. Thompson, required, among other things, the Defendant to comply
with Tennessee Supreme Court Rule 9, section 18. Section 18.7 states, “Prior to the effective date
of the order, if not immediately, the respondent shall not undertake any new legal matters. . . . The
respondent shall take such action as is necessary to cause the removal of any indicia of lawyer,
counselor at law, legal assistant, law clerk, or similar title.”

         In 2004, a Shelby County Grand Jury handed down two indictments against the Defendant.
The first, No. 04-05231, alleged theft of property between $1000 and $10,000 and impersonation
of a licensed professional for his actions against Irish Felix. The second indictment, No. 04-05232,
alleged theft of property between $1000 and $10,000 and impersonation of a licensed professional
for his actions against Alphonso Maddox. Subsequent to those indictments, the Board of
Professional Responsibility filed a petition for order of contempt in 2005, complaining of actions
that arose out of essentially the same course of events. The Petition alleged the following:

       3. [The Defendant] has failed to comply with the Supreme Court’s Order of
       Disbarment.
       4. [The Defendant] has represented to clients that he is licensed to practice law.
       5. [The Defendant] is holding himself out to the public as a licensed attorney by
       [a]ccepting money to perform legal services for clients.

The attachments to the petition for order of contempt listed four complainants: Felix, Maddox,
LaShondra Boyd, and Michael Nellums. The Defendant pled guilty to the contempt petition and was
sentenced to fifty days in jail and restitution.

        The Defendant then moved the Criminal Court of Shelby County to have the criminal
charges against him dismissed. The trial court dismissed the impersonation of a licensed
professional charges but refused to dismiss the theft charges. It is from this decision that both the
State and the Defendant now appeal.

                                           II. Analysis

        The question that we face is whether the trial court erred in dismissing the impersonation of
a licensed professional charges and refusing to dismiss the theft charges. We review de novo this
question of law. State v. Winningham, 958 S.W.2d 740, 742-43 (Tenn. 1997); State v. Davis, 940
S.W.2d 558, 561 (Tenn. 1997).

        The Defendant couches his argument in terms of double jeopardy. The Fifth Amendment
to the United States Constitution, made applicable to the States by the Fourteenth Amendment,
grants protection to individuals from being “twice put in jeopardy of life or limb . . . .” Further,

                                                 2
article I, section 10 of the Tennessee Constitution provides that “no person shall, for the same
offence, be twice put in jeopardy of life or limb.” As the Tennessee Supreme Court stated, the
double jeopardy clauses offer “(1) protection against a second prosecution after an acquittal; (2)
protection against a second prosecution after conviction; and (3) protection against multiple
punishments for the same offense.” State v. Denton, 938 S.W.2d 373, 378-79 (Tenn. 1996) (citing
Whalen v. United States, 445 U.S. 684, 688 (1980); United States v. Wilson, 420 U.S. 332, 343
(1975); North Carolina v. Pearce, 395 U.S. 711, 717 (1969)).

        After a review of the applicable law, we agree with the State that State v. Winningham serves
as a roadmap for our analysis. The Defendant attempts to distinguish Winningham on the facts, but
we find the Defendant’s argument unpersuasive. Like this case, the Winningham defendant was
being pursued by the State on criminal charges and contempt of court charges. Winningham, 958
S.W.2d at 742. As stated by the Court in Winningham, “Under the Tennessee Constitution, this
Court inquires further than do federal courts in determining whether a defendant has been
unconstitutionally subjected to double prosecution for the same conduct.” Winningham, 958 S.W.2d
at 743. We are instructed to resolve questions of double jeopardy by examining the following:

       (1) a Blockburger analysis of the statutory offenses;
       (2) an analysis, guided by the principles of Duchac [v. State, 505 S.W.2d 237
       (Tenn.1973)], of the evidence used to prove the offenses;
       (3) a consideration of whether there were multiple victims or discrete acts; and
       (4) a comparison of the purposes of the respective statutes.

Id. (citing Denton, 938 S.W.2d at 381). “None of these steps is determinative; rather the results of
each must be weighed and considered in relation to each other.” Id. In determining whether the
Defendant has been subjected to double jeopardy, we will address each factor in turn.

                                1. Blockburger Element Analysis

       The Blockburger analysis focuses on whether the offenses in issue have the same elements.
Blockburger v. United States, 284 U.S. 299, 304 (1932). United States v. Dixon, 509 U.S. 688
(1993), is instructive on this issue as it addressed the Blockburger test in the context of contempt
proceedings. Winningham, 958 S.W.2d at 743. Dixon states that the test asks, “whether each
offense contains an element not contained in the other; if not, they are the ‘same offence’ and double
jeopardy bars additional punishment and successive prosecution.” Dixon, 509 U.S. at 696; see
Winningham, 958 S.W.2d at 743.

        The Winningham Court addressed a case where a man was found to be in contempt of court
for violating an order that enjoined him from “coming about petitioner [Ms. Winningham] for any
purpose and specifically from abusing, threatening to abuse petitioner, or committing any acts of
violence upon petitioner upon penalty of contempt.” Winningham, 958 S.W.2d at 742. The Court
concluded that, after he burned down Ms. Winningham’s house, the defendant’s subsequent
indictment for arson and finding of contempt did not violate federal double jeopardy principles. Id.
at 745-46. The Court approvingly cited State v. Sammons, which said, “‘the fact that an act

                                                  3
constituting a contempt is also criminal and punishable by indictment or other method of criminal
prosecution does not deprive the outraged court from punishing the contempt.’” Id. at 745 (citing
State v. Sammons, 656 S.W.2d 862, 867 (Tenn. Crim. App. 1982)). The Court examined the
elements of contempt and arson and found “both statutes contain elements which the other does not;
in fact, they have no common elements.” Id. at 745-46

        In applying the rule from Winningham, we look to the elements of contempt, theft, and
impersonation of a licensed professional. Id. The elements of criminal contempt are as follows: (1)
the performance; (2) of a forbidden act. T.C.A. § 29-9-105 (2006). The elements of theft are as
follows: (1) intent to deprive; (2) knowingly obtaining or exercising control over the property; (3)
without the owner’s effective consent. T.C.A. § 39-14-103 (2006). Impersonation of a licensed
professional requires the following: (1) non-licensed person; (2) practicing or pretending to practice
a profession for which license is required. T.C.A. § 39-16-302 (2006).

        Like the Court in Winningham, we conclude that the elements of contempt are wholly
different from the elements of both theft and impersonation of a licensed professional. We recognize
that the underlying facts support all the charges. As the Tennessee Supreme Court has interpreted
the rule, however, the United States Constitution is not offended by this fact. The first factor of this
test weighs in favor of allowing both prosecutions.

                                          2. Evidence Used

         Next, we inquire into “the evidence used to prove each offense.” Winningham, 958 S.W.2d
at 746. “If the same evidence is not required to prove each offense, ‘then the fact that both charges
relate to, and grow out of, one transaction, does not make a single offense where two are defined by
statutes.” Id. (quoting State v. Denton, 938 S.W.2d 373, 380 (Tenn. 1996) (quoting Duchac v. State,
505 S.W.2d 237, 239 (Tenn. 1973))). In Denton, the Tennessee Supreme Court found a single attack
on a single victim could not be the basis for aggravated assault and attempted voluntary
manslaughter convictions. Denton, 938 S.W.2d at 382. However, in Winningham, the Court
determined that, because the defendant threatened Ms. Winningham, fired shots at her car,
trespassed upon her property, and burned down her house, the evidence used to support the contempt
conviction included, but was not limited to, the evidence for the arson conviction. Despite this, the
Court stated, “In sum, the application of Duchac principles suggests that the two offenses in the case
under review are the same for double jeopardy purposes.” Winningham, 958 S.W.2d at 746.

         In the case at bar, the Defendant’s theft and impersonation of a licensed professional charges
stemmed from actions against two individuals, Felix and Maddox. The contempt charges arose from
conduct to Felix, Maddox, Boyd, and Nellums. The evidence used to prove the charges against
Felix and Maddox would be a part of but would not make up the entirety of the evidence used to
prosecute the contempt charges. We find there is little distinguishing the facts of this case from
those of Winningham, as both contempt charges included, but were not limited to, evidence used to
support the underlying criminal charges. Despite this, however, the Court in Winningham concluded
that the Duchac principles suggest the offenses are the same for double jeopardy purposes. We will,
thus, also weight this factor against allowing the criminal prosecutions. Because this analysis does

                                                   4
not rely on one factor, we will continue our review.

                              3. Different Victims of Discrete Acts

        Third, we address whether there were different victims in the contempt charges versus the
theft and impersonation of a licensed professional charges and whether there were discrete acts.
Winningham, 958 S.W.2d at 746. The Court in Winningham found the following on this issue:

       The charges of contempt and arson both involve the same act of burning a house.
       However, the contempt conviction was also based on other discrete acts, such as
       threats and trespass. Second, different victims are involved. In general terms,
       criminal conduct offends the State as the sovereign. Also offended by arson would
       be the owner of the structure and, perhaps, the community-at-large. In contrast,
       “‘[t]he proceeding in contempt is for an offense against the court as an organ of
       public justice, and not for violation of the criminal law.’” Sammons, 656 S.W.2d at
       868 (quoting State v. Howell, 80 Conn. 668, 69 A. 1057, 1058 (1908)) (emphasis
       added). Thus, the court and the judicial process are “victims” of the act of contempt.
       The fact that different victims are involved suggests that separate prosecutions would
       not violate double jeopardy principles under the Tennessee Constitution.

Id.

       In this case, the theft, impersonation of a licensed professional, and criminal contempt
charges were all based on the same acts against Felix and Maddox. According to the indictment,
the Defendant pretended to be an attorney, and he accepted money for services when Felix and
Maddox were under the impression he was an attorney. The contempt proceedings were not only
based on these acts against Felix and Maddox, but they were also based on similar acts against Boyd
and Nellums. Thus, the charges are not based on totally discrete acts, but partially discrete acts.

        Further, as noted above, the victims in the theft and impersonation of a licensed professional
charges were Felix, Maddox, and the State of Tennessee. For the contempt charges, the victim is
the judicial process and the court “as an organ of public justice.” Sammons, 656 S.W.2d at 868
(quoting State v. Howell, 69 A. 1057, 1058 (Conn. 1908)). The fact that the offenses address
partially discrete acts and different victims “suggests that separate prosecutions would not violate
double jeopardy principles under the Tennessee Constitution.” Winningham, 958 S.W.2d at 746.
We conclude this factor weighs in favor of allowing separate prosecution.

                                            4. Purposes

        Finally, we analyze the purposes of the statutes in issue. Id. In our view, the theft statute
is intended to deter the unauthorized possession or control of another’s property. The impersonation
of a licensed professional statute is intended to prevent those not licensed in a profession from
holding themselves out to be so, and the statute would thereby prevent harm to unsuspecting
procurers of the services. By contrast, the contempt statute is meant to preserve “the maintenance

                                                  5
of the integrity of court orders and the vindication of the court’s authority.” Id. (citing Dixon, 509
U.S. at 742 (Blackmun, J., concurring and dissenting); Sammons, 656 S.W.2d at 869). “So essential
is this purpose to the proper functioning of the court that even erroneous orders must be obeyed.”
Id. at 746-47. As contempt, theft, and impersonation of a licensed professional statutes serve vastly
different purposes, “separate prosecutions would not violate double jeopardy principles under our
state constitution.” Id. at 747.

        In summary, we conclude that three of the four factors support allowing separate prosecution
on the theft, impersonation of a licensed professional, and contempt of court charges. Therefore,
we conclude that double jeopardy considerations do not preclude the State from pursuing both sets
of indicted criminal charges.

                                          III. Conclusion

        Ultimately, although there are similar acts underlying the charges of contempt, theft, and
impersonation of a licensed professional, we conclude that the factors weigh in favor of allowing
the State to pursue prosecution for both theft and impersonation of a licensed professional. In our
view, neither the United States nor the Tennessee Constitutions bar the prosecution of both sets of
charges. The judgment of the trial court is affirmed in part, reversed in part, and remanded for
proceedings not inconsistent with this opinion.



                                               ________________________________
                                               ROBERT W. WEDEMEYER, JUDGE




                                                  6